Case 2:15-cv-05346-CJC-E Document 445-43 Filed 10/29/20 Page 1 of 3 Page ID
                                #:30159




                     Exhibit 2-G
       Evidence Packet in Support of Defendant’s Motions for Summary Judgment



          U.S.D.C., Central District of California, Case No.: 2:15-cv-05346-CJC-E




                                                                                     Exhibit 2G
                                                     White Decl. ISO Disney's SJ Motion P.0760
Case 2:15-cv-05346-CJC-E Document 445-43 Filed 10/29/20 Page 2 of 3 Page ID
                                #:30160




                                                                            Exhibit 2G
                                            White Decl. ISO Disney's SJ Motion P.0761
Case 2:15-cv-05346-CJC-E Document 445-43 Filed 10/29/20 Page 3 of 3 Page ID
                                #:30161




                                                                            Exhibit 2G
                                            White Decl. ISO Disney's SJ Motion P.0762
